Citation Nr: 1421759	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-19 623	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and mistake error (CUE) in a September 21, 1989 Board decision that granted an increase evaluation for pes planus.  

2.  Whether there was CUE in a July 20, 2009 Board decision that denied entitlement to a rating in excess of 30 percent for bilateral pes planus with bunions.  


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The moving party served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 motion that alleges CUE in the September 21, 1989 and July 20, 2009 Board decisions.  
The Board has not only viewed the moving party's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a final decision dated September 21, 1989, the Board granted an increased rating for pes planus, assigning a 30 percent rating.  

2.  The moving party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the September 21, 1989 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors.

3.  In a final decision dated July 20, 2009, the Board denied entitlement to a rating in excess of 30 percent for bilateral pes planus with bunions.  

4.  In deciding the moving party's claim on July 20, 2009, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion for CUE in the September 21, 1989 decision must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).

2.  CUE has not been established in the Board's July 20, 2009 decision that denied entitlement to a rating in excess of 30 percent for bilateral pes planus with bunions.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to motions for CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).

Moreover, the review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. See 38 C.F.R. § 20.1403(b) and (c)  (2013); see also Bustos v. West, 179 F.3d 1378   (Fed. Cir. 1999).
 
Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Indeed, CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See 38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The moving party has asserted CUE in two Board decisions.  First, in the April 2011 motion, the moving party indicated the evidence in the Board's 1989 decision showed "abnormal findings regarding the feet."  The moving party also stated that the "[s]tatuory or regulatory provision extents at the time were incorrectly applied."  The moving party does not explain which regulations were incorrectly applied or how such regulations were incorrectly applied.  

As stated, nonspecific allegations of failure to follow regulations or any other general, non-specific allegations of error, are insufficient to satisfy the requirements under 38 C.F.R. § 20.1404(b) (2013).  In this case, the moving party's argument does not represent more than a general, non-specific allegation, even when viewed liberally. 

Next, the moving party argues that the July 2009 Board decision did not consider other diagnostic codes contained in the rating schedule and that application of the other diagnostic codes would have resulted in a rating in excess of 30 percent for bilateral pes planus with bunions.  The moving party also asserted that the claim should have been referred for an extraschedular rating in order to contemplate functional impairment identified in 38 C.F.R. § 4.40 and 4.45. 

In the July 2009 decision,  the Board applied Diagnostic Code 5276, which is the rating for flatfoot.  Diagnostic Code 5276 has a maximum 50 percent rating.  The moving party has not alleged misapplication of Diagnostic Code 5276 but instead indicates that his symptoms should have been considered under different diagnostic codes found in 38 C.F.R. § 4.71a involving the foot.  In order to support this assertion, the moving party summarized symptoms documented in service treatment records that allegedly showed he had the conditions listed in other diagnostic codes.  The moving party indicated that such treatment was "not reviewed."  
The Board first notes that while a veteran's entire history is reviewed when assigning a disability rating, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  An in-depth review of service treatment records would therefore not assist in ascertaining the current level of the moving party's pes planus symptoms.  

Moreover, the Board explicitly stated that the applicability of other diagnostic codes pertaining to the foot were considered but found to be of "no benefit to the Veteran."  To the extent that the moving party disagrees with the way the July 2009 Board evaluated the evidence, such allegation does not constitute CUE. Russell v. Principi, 3 Vet. App. 310 (1992).  

The Board recognizes that each service-connected problem associated with a service-connected disability may be rated separately unless it constitutes the same disability or the same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  In this case, however, the moving party's additional foot problems were not yet service-connected; the only service-connected condition was bilateral pes planus with bunions.  As such, in the Introduction of the July 2009 Board decision, several foot conditions were referred to the RO for further development on the basis of secondary service connection.  The outcome of these claims, which were not before the Board at the time of the July 2009 decision, is not undebatable.  Moreover, a pending claim is not subject to CUE because a pending claim is not a finally adjudicated claim. 

Next, the moving party asserted that referral for an extraschedular rating was necessary in this case in order to apply 38 C.F.R. §§ 4.40 and 4.45.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, which pertain to functional impairment.  Furthermore, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

With regard to application of 38 C.F.R. §§ 4.40  and 4.45, the July 2009 decision noted that "because the diagnostic code pertaining to pes planus does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable."  In discussing extraschedular ratings, the July 2009 Board decision indicated that "the schedular rating of 30 percent for the Veteran's bilateral pes planus contemplates the Veteran's symptoms" and that there was "no evidence the Veteran's bilateral pes planus has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards."  

In the April 2011 CUE motion, the moving party has not argued that the Board's summary of the facts, as quoted above, was in error.  Moreover, the alternative diagnostic codes identified by the moving party do not contain criteria based on limitation of motion.  Therefore, at most, the basis for the moving party's allegation that functional impairment should have been considered appears to be no more than a disagreement as to how the facts were weighed and evaluated.  Furthermore, the U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.   Floyd v. Brown, 9 Vet. App. 88 (1996).  The mere existence of a "possibility" of assignment of an extraschedular rating by means outside of the Board's purview (i.e., referral to the Chief Benefits Director or the Director, Compensation and Pension Service) is insufficient to show that had such a referral been made, the decision would have been manifestly different.  See Bustos, 179 F.3d at 1378.  Therefore, this is not a valid basis to find CUE.

Based on the foregoing, the Board concludes that the motion for CUE in the Board's July 2009 decision is denied.  As shown above, the facts do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, but for the alleged error.  38 C.F.R. § 20.1403(c); Russell, 3 Vet. App. at 310.


ORDER

The motion to revise the September 1989 Board decision on the basis of CUE is dismissed without prejudice to refiling.

The motion to revise the July 2009 Board decision on the basis of CUE is denied.



                       ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



